Exhibit 99.1 ChantreyVellacottDFK Securities and Exchange Commission treet NW WASHINGTON DC 20549 USA 18 May 2010 Dear Sirs Mayfair Mining & Minerals Inc We have read item 4.01 of form 8-k dated 14 May 2010 of Mayfair Mining & Minerals Inc and are in agreement with the statements contained in the third, fourth and fifth paragraphs. We have no basis to agree or disagree with the other statements of the registrant contained therein. Yours faithfully /s/ CHANTREY VELLACOTT DFK LLP CHANTREY VELLACOTT DFK LLP Russell Square House 10-12 Russell Square London WC1B 5LF Telephone ax www.cvdtk.com DX 299 London/Chancery Lane London Birmingham Brighton & Hove Colchester Croydon Leicester Northampton Reading Stevenage Chantrey Vellacott DFK LLP is a limited liability partnershp registered in England and Wales (No. 0C313147) whose registered office is at Russell Square House 10-12 Russell Square London WC1B 5LF The term 'Partner' denotes a member of a limited liability partnership. A list of members of Chantrey Vellacott DFK LLP is available at our registered office Registered to carry on audit work and regulated for a range of investment business activities by the Institute of Chartered Accountants in England and Wales Chantrey Vellaoott DFK LLP is an independent member firm of :311DRC International an association of independent accounting firms and business advisors ChantreyVellacottDFK Mr Clive de Larrabeiti President Mayfair Mining & Minerals Inc South Lodge Paxhill Park LINDFIELD West Sussex RH16 2QY 14 May 2010 Dear Mr de Larrabeiti This is to confirm that the client-auditor relationship between Mayfair Mining & Minerals Inc (Commission File Number 333-102117) and Chantrey Vellacott DFK LLP has ceased. Yours faithfully /s/ CHANTREY VELLACOTT DFK LLP CHANTREY VELLACOTT DFK LLP cc: Office of the Chief Accountant SECPS Letter File Securities and Exchange Commission Mail Stop 9-5 450 Fifth Street, N.W. Washington, D.C. 20549 Russell Square House 10-12 Russell Square London WC1B 5LF Telephone ax www.cvdtk.com DX 299 London/Chancery Lane London Birmingham Brighton & Hove Colchester Croydon Leicester Northampton Reading Stevenage Chantrey Vellacott DFK LLP is a limited liability partnershp registered in England and Wales (No. 0C313147) whose registered office is at Russell Square House 10-12 Russell Square London WC1B 5LF The term 'Partner' denotes a member of a limited liability partnership. A list of members of Chantrey Vellacott DFK LLP is available at our registered office Registered to carry on audit work and regulated for a range of investment business activities by the Institute of Chartered Accountants in England and Wales Chantrey Vellaoott DFK LLP is an independent member firm of :311DRC International an association of independent accounting firms and business advisors
